713 N.W.2d 265 (2006)
475 Mich. 1201
John R. JACOBS, Plaintiff-Appellee,
v.
TECHNIDISC, INC., and Producer's Color Services, Inc., Defendants-Appellees, and
Michigan Mutual Insurance Company n/k/a Amerisure Mutual Insurance Company, Intervenor-Appellant.
Marcia Van Til, Plaintiff-Appellant,
v.
Environmental Resources Management, Inc., Defendant-Appellee.
Docket Nos. 128715, 128283. COA Nos. 258271, 250539.
Supreme Court of Michigan.
May 12, 2006.
On November 3, 2005, we granted leave to appeal in these cases and ordered that they be argued and submitted to the Court together. 474 Mich. 913, 914, 705 N.W.2d 344 (2005). On May 2, 2006, the Court heard oral argument. On order of the Court, the parties are DIRECTED to file supplemental briefs, within 42 days of the date of this order, addressing the likely practical consequences that would result if this Court were to overrule Sewell v. Clearing Machine Corp., 419 Mich. 56, 347 N.W.2d 447 (1984). The supplemental briefs shall also discuss the factors that a court is to consider before overruling a prior decision, as set forth in Robinson v. City of Detroit, 462 Mich. 439, 464, 613 N.W.2d 307 (2000). In particular, the briefs shall discuss (1) the effect of overruling Sewell, supra, on reliance interests and whether overruling would work an undue hardship because of that reliance, and (2) whether overruling Sewell, supra, would produce not just readjustments, but practical real-world dislocations. Robinson, supra at 466, 613 N.W.2d 307. Other participants that have previously submitted briefs in these cases, including the Workers' Compensation Law Section of the State Bar of Michigan, Michigan Defense Trial Counsel, Inc., the Michigan Trial Lawyers Association, and the Attorney General on behalf of the director of the Workers' Compensation Agency, are invited to file supplemental briefs on this issue within 42 days of the date of this order.
Other persons or groups interested in the possible overruling of Sewell, supra, may move the Court for permission to file briefs amicus curiae.